March 03, 2006


Mr. Fred Fuchs
Texas RioGrande Legal Aid, Inc.
2201 Post Road, Suite 104
Austin, TX 78704

Ms. Theresa Marshall
Mr. R. David Fritsche
Law Offices of R. David Fritsche
921 Proton Road
San Antonio, TX 78258-4203

Mr. Larry Niemann
Niemann and Niemann
1122 Colorado St., Suite 313
Austin, TX 78701

RE:   Case Number:  04-0147
      Court of Appeals Number:  04-02-00821-CV
      Trial Court Number:  277,109

Style:      THERESA MARSHALL
      v.
      HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Gerry       |
|   |Rickhoff        |
|   |Mr. Dan         |
|   |Crutchfield     |